NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 JENNIFER EILEEN PAULSON, Appellant.

                            Nos. 1 CA-CR 18-0164
                              1 CA-CR 18-0168
                               (Consolidated)
                               FILED 1-3-2019


           Appeal from the Superior Court in Maricopa County
                        Nos. CR2016-001845-001
                             CR2016-001792-002
               The Honorable Peter A. Thompson, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia Dawn Beck
Counsel for Appellant
                            STATE v. PAULSON
                            Decision of the Court


                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Jon W. Thompson joined.


P E R K I N S, Judge:

¶1            Jennifer Paulson appeals her convictions for six felonies and
their resulting sentences from 2017. After searching the entire record,
Paulson’s counsel identified no arguable, non-frivolous questions of law
and requested this Court search the record for fundamental error. See
Anders v. California, 386 U.S. 738 (1967); State v. Leon, 104 Ariz. 297 (1969).
Paulson was given the opportunity to file a supplemental brief in propria
persona but chose not to. We have reviewed the record and briefs and found
no reversible error. Accordingly, Paulson’s convictions and resulting
sentences are affirmed.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            Victim S.O. contacted Detective Huseinovic of the Glendale
Police Department and he initiated an investigation into reported identity
theft related to a residential address in Glendale. Huseinovic contacted
Postal Inspector Kaminski with the information he received from S.O. in
order to determine what type of mail was being sent to the address given
by S.O. Kaminski spoke with the postal carrier responsible for delivering
mail to the Glendale address, inspected the mail at the post office awaiting
delivery, and determined that two pieces of mail destined for the address
were not addressed to anyone living at the residence, which was later
discovered to be Paulson’s residence. At Paulson’s trial, Kaminski testified
that the two unusual pieces of mail destined for Paulson’s residence were
an advertisement addressed to S.O. and a letter from a credit card center in
Texas addressed to victim P.R.

¶3           Kaminski contacted P.R. who stated that she did not know
anyone at Paulson’s address. Kaminski also contacted the credit card
company and discovered that a credit card had been applied for in P.R.’s
name and sent to Paulson’s residence. Kaminski contacted the Glendale
Police Department and jointly applied for a search warrant for Paulson’s
residence. Kaminski executed the warrant with Huseinovic and other law
enforcement officers in July 2015.




                                      2
                           STATE v. PAULSON
                           Decision of the Court

¶4            During the search, Kaminski interviewed Paulson, who
admitted she lived at the residence, had applied for and used a credit card
in S.O.’s name, attempted to pay another credit card bill with a fraudulent
check, and possessed and used methamphetamine, including
methamphetamine discovered in her purse during the search of the
residence. Kaminski also testified that officers discovered pictures on
Paulson’s phone that included S.O.’s personal information and P.R.’s
driver’s license and social security card. Kaminski additionally found a
number of items in Paulson’s purse, located inside Paulson’s home,
including: a temporary Arizona driver’s license in S.O.’s name but with
Paulson’s picture; a check payable to S.O.; and a credit card in S.O.’s name.

¶5            Kaminski also recovered a laptop from Paulson’s home. A
search of Paulson’s laptop revealed a number of files or programs on the
laptop including: a payroll check made out to S.O.; a credit card application
notice addressed to P.R.; a picture of P.R.’s driver’s license; an Arizona
temporary driver’s license in P.R.’s name with a picture of Paulson; a
photocopy of a check payable to Renee Picard in the amount of $1,500.00; a
check payable to a consumer credit company in the amount of $3,127.00; a
blank check drawn off a New Jersey corporation’s account; a blank check
drawn on an Arizona company’s account; and check making software.
Finally, Kaminski discovered drug paraphernalia in Paulson’s exterior
trash can and a white crystalline powder, later determined by laboratory
testing to be methamphetamine, concealed in a feminine hygiene product
found in Paulson’s purse.

¶6              The State initially charged Paulson with: taking the identity
of another, a class 4 felony; forgery, a class 4 felony; and possession of a
dangerous drug, methamphetamine, a class 4 felony. On Paulson’s motion,
the trial court consolidated those charges with additional charges stemming
from the search of Paulson’s home. The State filed an amended indictment
adding charges of fraudulent schemes and artifices, a class 2 felony;
aggravated taking the identity of another, a class 3 felony; and two
additional class 4 felony forgery charges.

¶7           At trial, Paulson’s accomplice, Renee Picard, testified that
Paulson offered to provide Picard with some checks to cash if Picard
wanted to make extra money. Picard provided Paulson with sufficient
personal information to make out fraudulent checks in Picard’s name and
later went to Paulson’s house. When Picard arrived at Paulson’s home,
Paulson provided Picard with checks made out to Picard. Picard and
Paulson then went to a check cashing business where Picard cashed the
check and then split the money with Paulson. If the check cashing business


                                     3
                            STATE v. PAULSON
                            Decision of the Court

ever required additional information, particularly for payroll checks, Picard
would give the business a phone number, which she falsely listed as a
manager or human resources number; Paulson would then be ready to
answer and verify Picard’s information. Finally, Picard testified that,
during February 2015, Paulson gave her a series of checks totaling more
than $2,000, which they cashed at a particular check cashing business.

¶8            The jury found Paulson guilty in absentia on all charges, with
the exception of one forgery charge. The State alleged multiple aggravating
factors and the jury found between one and three aggravating factors for
each of Paulson’s convictions. Later, when Pauslon was taken into custody,
the court held a separate sentencing hearing at which the court found
Paulson had multiple historical prior felony convictions. See Ariz. Rev. Stat.
(“A.R.S.”) § 13-105(22). As a category three repeat offender with respect to
all six counts, the court sentenced Paulson to 22 years imprisonment for
count 1 and 12 years for counts 2, 4, 5, 6, and 7. The court ordered all six
sentences run concurrently.

                                DISCUSSION

¶9            On appeal, we view the facts, as reflected in the record, in the
light most favorable to sustaining the convictions. State v. Harm, 236 Ariz.
402, 404 n.2, ¶ 3 (App. 2015). Our review reveals no reversible error. See
Leon, 104 Ariz. at 300–01 (describing our Anders review process).

¶10            The record reveals sufficient evidence upon which the jury
could determine, beyond a reasonable doubt, that Paulson is guilty of the
charged offenses. The record further reflects that all proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
that Paulson was represented by counsel at all stages of the proceedings,
and was either present at, or had voluntarily absented herself from, all
critical stages, including the entire trial and verdict. See State v. Conner, 163
Ariz. 97, 104 (1990) (right to counsel); State v. Bohn, 116 Ariz. 500, 503 (1977)
(right to be present at critical stages). Though Paulson voluntarily absented
herself from the final day of trial, she was present for sentencing. The jury
was properly composed of twelve jurors and the record shows no evidence
of jury misconduct. See A.R.S. § 21-102(B) (2018); Ariz. R. Crim. P. 18.1(a).
The court properly instructed the jury on the elements of the charged
offenses, the State’s burden of proof, and Paulson’s presumption of
innocence. At sentencing, Paulson had the opportunity to speak on her
behalf, but chose not to, and the court stated, on the record, the factors it
considered in imposing the sentences. Ariz. R. Crim. P. 26.9, 26.10. The




                                       4
                            STATE v. PAULSON
                            Decision of the Court

sentences imposed were within the statutory limits. See A.R.S. §§ 13-701 to
-709.

                               CONCLUSION

¶11             This Court has read and considered counsel’s brief, searched
the record provided for reversible error, and has found no arguable issue.
State v. Clark, 196 Ariz. 530, 538, ¶ 36 (App. 1999) (in an Anders appeal, “the
court itself reviews the record for reversible error”). Accordingly, Paulson’s
convictions and resulting sentences are affirmed.

¶12            Upon filing of this decision, defense counsel is directed to
inform Paulson of the status of the appeal and of her future options.
Defense counsel has no further obligations unless, upon review, counsel
identifies an issue appropriate for submission to the Arizona Supreme
Court by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85
(1984). Paulson shall have 30 days from the date of this decision to proceed,
if she desires, with an in propria persona motion for reconsideration or
petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5